DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 7/31/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018212715.8 application as required by 37 CFR 1.55.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 limitation “fuel cell stack compression means via which the stacked fuel cell modules are braced to form a fuel cell stack” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states the claimed function of ‘bracing’ the fuel cell stack by a means which “mechanically connects” to two stack end plates so that the entire module stack can be braced between them [PgPublication – pars. 0010,0051].   However, a particular structure for performing the function of ‘bracing’ by ‘mechanically connecting’ the stack end plates is not described for one of ordinary skill in the art to understand which structure performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim 13 limitation “bracing the stacked fuel cell modules by means of a fuel cell stack compression means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states the claimed function of ‘bracing’ the fuel cell stack by a means which “mechanically connects” to two stack end plates so that the entire module stack can be braced between them [PgPublication – pars. 0010,0051].   However, a particular structure for performing the function of ‘bracing’ by ‘mechanically connecting’ the stack end plates is not described for one of ordinary skill in the art to understand which structure performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claims 2-19 are rejected in conjunction for including subject matter of claims 1 and 13, respectively.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hirota (US4692391A).
	Regarding Claim 1, Hirota discloses a fuel cell stack [C2:L51 – C3:L36; Figs. 1-3] comprising:
at least two fuel cell modules (alternative 1: unit laminate of assemblies 1 of stacked cell elements [Figs. 1-2]; alternative 2: two unit laminates forming the stack [Fig. 3]) each having at least two individual cells (i.e., each cell element is composed of a matrix layer impregnated with an electrolyte, a porous fuel electrode and a porous oxidizer electrode [C1:L16-21]) and each having module end plates (alternative 1: cooling plates 2; alternative 2; upper/lower end plates 3,4) on both cell stack outer sides,
fuel cell stack compression means (alternative 1: fastening screws 9 or support studs 7 extending through holding plates 5,6 engaged with stack end plates 3,4; alternative 2: “the cell stack can be assembled if all units are fastened by the well known fastening means, although not shown”) via which the stacked fuel cell modules are braced to form a fuel cell stack {NOTE:  Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known bracing structure that braces the entire module stack together, for example, by mechanically connecting two stack end plates so that the entire module stack can be braced between them}.
	Regarding Claim 2, Hirota discloses the fuel cell stack further comprising module compression means (alternative 2: fastening screws 9 or support studs 7 extending through holding plates 5,6 engaged with stack end plates 3,4) via which individual cells of each fuel cell module are braced between the module end plates.  
	Regarding Claim 7, Hirota discloses that one or more module end plates have a cooling distribution field (alternative 1: Hirota teaches the cooling plates 2 are each arranged with a cooling pipe 2a such that the cooling plates necessarily have a cooling distribution field therein) [C2:L51-54; Figs. 1-2].
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirota, as applied to claim 1 above, and further in view of Osenar (US20020068212A1).
	Regarding Claims 2-3, Hirota discloses the fuel cell stack further comprising module compression means (alternative 2: fastening screws 9 extending through holding plates 5,6 engaged with stack end plates 3,4) via which individual cells of each fuel cell module are braced between the module end plates, but fails to disclose that the module compression means are tensioning bands {NOTE:  the element of “module compression means” is interpreted under 112(f) as “tensioning bands” [PgPublication of instant application – par. 0013]}.  However, Osenar, from the same field of endeavor, discloses a fuel cell module (fuel cell stack 22) having at least two individual cells (fuel cell cassettes 1) and module end plates (endplates 23), and further, module compression means such as bolts 15 (analogous to Hirota's screws 9 or studs 7) or, alternatively, tension bands (banding – not shown) to hold the module components tightly together [Osenar – pars. 0009,0065,0074,0077; Fig. 8].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Osenar to have modified the fuel cell stack of Hirota to have comprised compression means including tensioning bands as an obvious alternative to fastening screws or studs known in the art for tightly holding module components together.
	Regarding Claim 18, modified Hirota discloses that the module compression means are tensioning bands, wherein each fuel cell module has eight tensioning bands (i.e., set of four fastening screws 9 and set of four support studs 7).
	 Claim(s) 4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Osenar, as applied to claim 3 above, and further in view of Debe (US20040096724A1).
	Regarding Claim 4, modified Hirota fails to disclose that the tensioning bands are electrically insulated only in a region of lateral contact surfaces of the individual cells.  However, Debe, from the same field of endeavor, discloses a fuel cell module 20 having module end plates (compression plates 10) on outer sides thereof, and further, module compression means (latches 50) via which the individual cells of each fuel cell module are braced between the module end plates [Debe – pars. 0031-32,0034; Fig. 2].  Debe further discloses that the module compression means must be electrically non-conductive so as to avoid short circuiting the fuel cell module and may be a composite of a metal and a strong polymeric nonconductor covering the metal part [Debe – pars. 0032,0037].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Debe to have further modified the fuel cell stack of Hirota such that the tensioning bands are electrically insulated only in a region of lateral contact surfaces of the individual cells so as to avoid short circuiting the fuel cell module and may be a composite of a metal and a strong polymeric nonconductor covering the metal part.
	Claim(s) 5-6 and 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirota, as applied to claim 1 above, and further in view of Park (US20130089804A1).
	Regarding Claims 5-6 and 19, Hirota fails to disclose that: (i) each fuel cell module has a power connection (claim 5); (ii) each fuel cell module has a separate voltage control (claim 6); or that each fuel cell module has a power connection, which is arranged on a module end plate.  However, it is well-known in the art to provide separator power connections to individual fuel cell modules to form a series and/or parallel electrical configuration therebetween such that each fuel cell module may have a separate voltage control.  For example, Park, from the same field of endeavor, discloses a fuel cell stack (fuel cell module) comprising at least two fuel cell modules (fuel cell stacks 10,10b), wherein each fuel cell module has at least two individual cells (unit cells 100a,b,c) braced by module end plates (current collecting members 200 and/or holders 400), wherein the module end plates of each module comprise a power connection (terminal portion 210,210a,210b), wherein the fuel modules may be connected in series and/or parallel in order to obtain increased voltages required, and wherein each fuel cell module has a separate voltage control for taking measures when an abnormal state of the stack occurs [Park – pars. 0006-8,0032,0038-39,0044-45,0049-50,0053-54; Figs. 4A-4B,5,9-11].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Part to have modified the fuel cell stack of Hirota wherein (i) each fuel cell module has a power connection arranged on a module end plate such that the fuel modules may be connected in series and/or parallel in order to obtain increased voltages required (claims 5 and 19), and (ii) each fuel cell module has a separate voltage control for taking measures when an abnormal state of the stack occurs (claim 6).
	Claim(s) 8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirota and Osenar, as applied to claim 3 above, and further in view of Richards (US20040046526A1).
	Regarding Claim 8, Hirota fails to disclose that one or more module end plates have closable port feedthroughs.  However, Richards, from the same field of endeavor, discloses a fuel cell stack (assembly 10) comprising at least two fuel cell modules 15, wherein each module comprises at least two individual cells (i.e., the module is a multi-cell module comprising unit fuel cells 25) braced by two module end plates 98 comprising closable port feedthroughs (gas distribution passages 93,94) to supply fuel gas and reactant air when an individual module is in normal operation and to prevent escape of gas to atmosphere by closing the ports when the individual module is removed from the fuel cell stack [Richards – pars. 0032,0035-37,0039-40; Figs. 1-2,4,8].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Richards to have modified the fuel cell stack of Hirota wherein one or more module end plates have closable port feedthroughs in order to supply fuel gas and reactant air when an individual module is in normal operation and to prevent escape of gas to atmosphere by closing the ports when the individual module is removed from the fuel cell stack.
	Claim(s) 9-12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirota, as applied to claim 1 above, and further in view of Czajkowski (US8691454B1).
	Regarding Claim 9, Hirota fails to disclose that individual fuel cell modules are configured to be disconnected from an electric circuit of the fuel cell stack by electrical switches.  However, Czajkowski, from the same field of endeavor, discloses a fuel cell stack (fuel cell unit 30) comprising a plurality of fuel cell modules (fuel cell stacks 32), wherein each fuel cell module is configured to be connected/disconnected from an electric circuit by electrical switches in order to manage activation and deactivation of individual fuel cell modules so that overall life expectancy of the system may be increased through equalizing accumulated energy output for similar service life cells and apportioning accumulated energy output for dissimilar service life cells of different service lives or different fuel cell chemistries [Czajkowski – C9:L34-52, C10:L48-57; refer to annotated Fig. 3 below].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Czajkowski to have modified the fuel cell stack of Hirota such that individual fuel cell modules are configured to be connected/disconnected from an electric circuit of the fuel cell stack by electrical switches in order to manage activation and deactivation of individual fuel cell modules so that overall life expectancy of the system may be increased through equalizing accumulated energy output for similar service life cells and apportioning accumulated energy output for dissimilar service life cells of different service lives or different fuel cell chemistries.

    PNG
    media_image1.png
    249
    594
    media_image1.png
    Greyscale

	Regarding Claims 10-11, modified Hirota discloses that: (i) the individual cells of the fuel cell modules which are configured to be disconnected from the electric circuit have a modified design (i.e., each fuel cell module may have different chemistries); and (ii) the individual cells of the fuel cell modules which are configured to be disconnected from the electric circuit (12) have a comparatively low catalyst loading (i.e., each fuel cell module may have different chemistries such that at least one module would necessarily have a comparatively low catalyst loading relative to another and thus would necessarily be configured to be disconnected).
	Regarding Claim 12, Hirota fails to discloses that each fuel cell module has a separate hydrogen sensor.  However, Czajkowski, from the same field of endeavor, discloses a fuel cell stack (fuel cell unit 30) comprising a plurality of fuel cell modules (fuel cell stacks 32), wherein each fuel cell module my have a separate hydrogen sensor in order to detect a hydrogen leak [Czajkowski – C1:L57-61, C7:L19-29].
Claim(s) 13-15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirota, as applied to claim 1 above, and further in view of Osenar (US20020068212A1).
	Regarding Claim 13, Hirota discloses a method for producing a fuel cell stack as claimed in claim 1 [C2:L51 – C3:L36, C1:L54-61,C3:5-21,C5:L21-46,C6:L1-27; Figs. 1-3], wherein the method comprises the following steps:
stacking at least two individual cells (i.e., cell elements composed of a matrix layer impregnated with an electrolyte, a porous fuel electrode and a porous oxidizer electrode [C1:L16-21]) of the fuel cell stack,
arranging module end plates (alternative 2; upper/lower end plates 3,4) on both cell stack outer sides of the stacked individual cells,
bracing the individual cells between the module end plates by means of a module compression means (alternative 2: fastening screws 9 or support studs 7 extending through holding plates 5,6 engaged with stack end plates 3,4) to form a fuel cell module (alternative 2: two unit laminates forming the stack [Fig. 3]),
checking the fuel cell module for absence of defects and/or for leak-tightness [C1:L54-61,C3:5-21,C5:L21-46,C6:L1-27],
stacking at least two fuel cell modules produced in such a way, and
bracing the stacked fuel cell modules by means of a fuel cell stack compression means {NOTE:  Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known bracing structure that braces the entire module stack together, for example, by mechanically connecting two stack end plates so that the entire module stack can be braced between them}.
	Hirota fails to disclose that the module compression means are tensioning bands {NOTE:  the element of “module compression means” is interpreted under 112(f) as “tensioning bands” [PgPublication of instant application – par. 0013]}.  However, Osenar, from the same field of endeavor, discloses a fuel cell module (fuel cell stack 22) having at least two individual cells (fuel cell cassettes 1) and module end plates (endplates 23), and further, module compression means such as bolts 15 (analogous to Hirota's screws 9 or studs 7) or, alternatively, tension bands (banding – not shown) to hold the module components tightly together [Osenar – pars. 0009,0065,0074,0077; Fig. 8].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Osenar to have modified the fuel cell stack of Hirota to have comprised compression means including tensioning bands as an obvious alternative to fastening screws or studs known in the art for tightly holding module components together.
	Regarding Claim 14, modified Hirota discloses that that the module compression means are removed after the bracing of the stacked fuel modules [Hirota – C6:L1-11].
	Regarding Claim 15, modified Hirota discloses that the individual cells are conditioned prior to the stacking of the fuel cell modules (i.e., Hirota discloses testing each fuel cell module prior to stacking of the fuel cell modules by reactive gases which would necessarily condition the individual fuel cells) [Hirota – C1:L54-61,C3:5-21,C5:L21-46,C6:L1-27].
	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota, as applied to claim 1 above, and further in view of Richards (US20040046526A1) and Czajkowski (US8691454B1).
	Regarding Claims 16-17, Hirota discloses a method of operating a fuel cell stack as claimed in claim 1, wherein individual fuel cell modules can be disconnected from an electrical circuit (implicit feature of a fuel cell stack comprising multiple fuel cell modules connected together), wherein the method comprises the following steps:
disconnecting a fuel cell module from a gas supply; and
disconnecting the same fuel cell module from the electric circuit (i.e., Hirota discloses that if one of the cell elements should become bad after the unit laminates have been stacked, a module having a bad cell element can be replaced by a good one so that maintenance and administration of the fuel cell can be facilitated, which would necessarily require disconnecting the fuel cell module from a gas supply and from an electric circuit) [Hirota – C6:L19-27].
	Hirota fails to disclose: (i) operating the fuel cell stack in a low-load range; (ii) wherein one or more module end plates have closable port feedthroughs; (iii) wherein disconnecting the fuel cell module from a gas supply is by means of closable port feedthroughs; and (iv) wherein disconnecting the same fuel cell module from the electric circuit is by means of at least one switch.
	Pertaining (ii)-(iii), Richards, from the same field of endeavor, discloses a fuel cell stack (assembly 10) comprising at least two fuel cell modules 15, wherein each module comprises at least two individual cells (i.e., the module is a multi-cell module comprising unit fuel cells 25) braced by two module end plates 98 comprising closable port feedthroughs (gas distribution passages 93,94) to supply fuel gas and reactant air when an individual module is in normal operation and to prevent escape of gas to atmosphere by closing the ports when the individual module is removed from the fuel cell stack [Richards – pars. 0032,0035-37,0039-40; Figs. 1-2,4,8].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Richards to have modified the fuel cell stack of Hirota, and method of operating the same, wherein one or more module end plates have closable port feedthroughs in order to supply fuel gas and reactant air when an individual module is in normal operation and to prevent escape of gas to atmosphere by closing the ports when the individual module is removed from the fuel cell stack, such that disconnecting the fuel cell module from a gas supply is performed by means of closable port feedthroughs.
	Pertaining (i) and (iv), Czajkowski, from the same field of endeavor, discloses a fuel cell stack (fuel cell unit 30) comprising a plurality of fuel cell modules (fuel cell stacks 32), wherein each fuel cell module is configured to be connected/disconnected from an electric circuit by electrical switches in order to manage activation and deactivation of individual fuel cell modules so that overall life expectancy of the system may be increased through equalizing accumulated energy output for similar service life cells and apportioning accumulated energy output for dissimilar service life cells of different service lives or different fuel cell chemistries [Czajkowski – C9:L34-52, C10:L48-57; refer to annotated Fig. 3 below].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Czajkowski to have modified the fuel cell stack of Hirota, and method of operating the same in a low-load range, such that individual fuel cell modules are configured to be connected/disconnected from an electric circuit of the fuel cell stack by electrical switches in order to manage activation and deactivation of individual fuel cell modules so that overall life expectancy of the system may be increased through equalizing accumulated energy output for similar service life cells and apportioning accumulated energy output for dissimilar service life cells of different service lives or different fuel cell chemistries.

    PNG
    media_image1.png
    249
    594
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724